DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO415 (KO1020090035415, applicant’s provided translation will be referenced) in view of Dering (US8857207) further in view of Vassieu (US20150252271).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO415 in view of Dering in view of Vassieu further in view of Becker (US3246453).

    PNG
    media_image1.png
    499
    892
    media_image1.png
    Greyscale

	Figure 1: annotated figure 3 of KO415
Rejection in view of KO415, Dering, and Vassieu
Claim 1: KO415 teaches a two-stage dryer system (see figure 3 of KO415) comprising:  	a cooling dehumidifier (secondary heat exchanger 80) configured to condense and remove moisture contained in compressed air by cooling the compressed air flowing in the cooling dehumidifier, and then discharge the compressed air (The air can be seen entering 82 and leaving at 84. Page 6 of the translation teaches that the air enters at about 90-130C and the feedwater of 32C enters at 86. This would mean that the compressed air is being cooled by the feed water.); and  	a deliquescent dehumidifier configured to bring the compressed air discharged from the cooling dehumidifier in contact with a deliquescent agent to remove the moisture contained in the compressed air through a process of deliquescence caused by the deliquescent agent, and then discharge the air with the moisture removed (Adhesion type drier tower 30 is considered to be this deliquescent dehumidifier. The air then exits through 98. If this is not the same, see the rejection in view of Vassieu below.).
KO415 does not explicitly teach the cooling dehumidifier includes: a freezer in which a refrigerant circulates through a refrigeration cycle; and a heat exchanger including a first channel through which the compressed air flows, a second channel through which the refrigerant of the freezer flows, and a phase change material disposed between the first channel and the second channel,  wherein a first heat exchange between the phase change material and the refrigerant of the freezer in the second channel is performed, and a second heat exchange between the compressed air in the first channel and the phase change material is performed, wherein the refrigerant of the freezer causes phase change of the phase change material while evaporating by absorbing heat of the phase change material through the first heat exchange, and wherein the phase change material cools the compressed air while absorbing heat of the compressed air through the second heat exchange.
KO415 teaches having a feedwater inlet 86 and outlet 88 that cools the compressed air. 
Dering teaches in figure 10 and column 11 line 39 to column 12 line 34 a heat exchange with the phase change material 13/52 that is providing first and second channels between the two lines and causing first and second heat exchanges to happen as the lines pass by the phase change material.
It would have been obvious to one of ordinary skill in the art to use a heat exchange such as Dering in the heat exchange of KO415 as Dering teaches this allows for the device to be more simple and reliable and the accumulator (13) temperature can be selected to be lower (column 12 lines 17-27. 
It would also have been obvious to use the heat exchange of Dering in the device of KO415 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the heat exchange of Dering figure 10 parts 13/52 is/are an equivalent of the heat exchange of KO415 as they are both meant to be used for heat exchange.
If KO415 and Dering does not teach a deliquescent dehumidifier configured to bring the compressed air discharged from the cooling dehumidifier in contact with a deliquescent agent to remove the moisture contained in the compressed air through a process of deliquescence caused by the deliquescent agent, and then discharge the air with the moisture removed, Vassieu teaches this limitation. 
Vassieu teaches a method and unit for dehydration of drying of gas with deliquescent desiccants. Vassieu teaches in [0002] that it is known in drying technology to use deliquescent desiccants. It would have been obvious to one of ordinary skill in the art at the time of invention to use Vassieu’s deliquescent desiccant as the drier of KO415 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the deliquescent desiccants device of Vassieu is/are an equivalent of the drier of KO415 as they are both meant to be used for removing liquid from gas.
Claim 2: KO415 teaches the cooling dehumidifier further includes a gas-liquid separator configured to separate and discharge the condensed moisture by flowing the compressed air through the heat exchanger (Page 8 teaches refrigerated drier 5 is used to condense moisture to minimize the amount of moisture in the flowing state that is being passed into drier tower 30. Drier indicates that this is meant to remove moisture to some extent.).  
Claim 5: KO415 teaches a pre-heater configured to perform a third heat exchange between the compressed air flowing into the cooling dehumidifier and the compressed air discharged from the deliquescent dehumidifier (First heat exchanger 20 is seen to heat exchange the air flowing into cooling dehumidifier 80 with the air from the deliquescent dehumidifier 30 as seen by line 98), wherein  	the compressed air flowing into the cooling dehumidifier is cooled and flows into the cooling dehumidifier and the compressed air discharged from the deliquescent dehumidifier is heated and then discharged (Pages 5-6 teaches the air from the compressor is high temperature and the pipe 42 introduces low temperature. This allows the pre cooled air to leave 22. This would mean that the air going into the cooling dehumidifier is pre cooled. The air from the deliquescent dehumidifier is sent through 26 and can be seen leaving the system from the arrows after 44.).

Rejection in view of KO415, Dering, Vassieu, and Becker
Claim 3: Vassieu teaches the deliquescent dehumidifier includes a dehumidifying tank (figures 1 and 2 of Vassieu),  	into a lower portion of which the compressed air discharged from the cooling dehumidifier flows (figure 2 solvent inlet is on the bottom), and  	an upper portion from which the compressed air is discharged upward (figure 2 dehydrated solvent), wherein  	an inside of the dehumidifying tank is divided into the upper portion and the lower portion (Upper portion has H1 and H2 while lower portion is the solvent inlet area), wherein  	a pressure distribution layer filled with a granular material having a predetermined size or larger and a dehumidifying layer filled with the deliquescent agent that is disposed over the pressure distribution layer (Figure 2 shows ceramic beads H1 and desiccant H2 on top of them. In this case the granular material of the pressure distribution layer is the ceramic beads H1 and the dehumidifying layer with deliquescent agent is the desiccant H2. [0011] teaches that there is a lower inert bed then a bed with deliquescent agents on top. Therefore the desiccant would read upon the deliquescent agent.), and wherein  	the compressed air flows from an under side of the layer and is then discharged sequentially through the pressure distribution layer and the dehumidifying layer (see figure 2 solvent inlet goes through ceramic beads H1 then desiccant H2 before leaving through the top). 
KO415, Dering, and Vassieu do not explicitly state an inside of the dehumidifying tank is divided into the upper portion and the lower portion by a perforated screen, a pressure distribution layer filled with a granular material having a predetermined size or larger and a dehumidifying layer filled with the deliquescent agent that is disposed over the pressure distribution layer are disposed over the perforated screen, and the compressed air flows from an under side of the perforated screen and is then discharged sequentially through the pressure distribution layer and the dehumidifying layer. Vassieu teaches a support grid for the drying bed with an inert bed and a bed with deliquescent agents on top in [0011].
Becker teaches an analogous device that dehydrates using deliquescent material (title is moisture removing dryer employing a bed of deliquescent material). Becker teaches in column 2 lines 61 to column 3 lines 5 a grid member (figures 4 and 5) that are placed in an aperture 34 through plate 28. The grid comprises a plurality of layers of rods or bars that create a perforated screen as this allows pellets or tablets not to be able to pass down through the grid but allows air the be more evenly distributed as it passes upwards. The grid allows for supporting a bed or layer of 45 of desiccant on it. 
It would have been obvious to one of ordinary skill in the art to use a perforated screen of Becker in the deliquescent dehumidifier of KO415, Dering, and Vassieu, as Becker teaches the benefit of being able to support the desiccant material as well as being able to more evenly distribute the incoming air into the bed of desiccant (column 2 lines 61 to column 3 lines 5).
Claim 4: Vassieu teaches the deliquescent agent includes at least one of calcium, kalium, and natrium ([0049] teaches that it uses deliquescent desiccants that have calcium choride.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        10/27/2022